Citation Nr: 1421841	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  04-31 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating, based on individual unemployability, due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned at a July 2006 Travel Board hearing.  The hearing transcript is of record.

In August 2009, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to January 11, 2010, the Veteran had, at worst, Level IV hearing loss in the right ear and Level II hearing loss in the left ear.

2.  For the period beginning January 11, 2010 and ending September 19, 2011, the Veteran had Level VI hearing loss in the right ear and Level III hearing loss in the left ear, and when tested later during this period had Level IV hearing in the right ear and Level IV hearing in the left ear.

3.  For the period beginning September 19, 2011, the Veteran has Level V hearing impairment in the right ear and Level VI hearing impairment in the left ear.

4.  The evidence of record indicates that the Veteran has had likely been unable to secure and follow substantially gainful employment as a result of his service-connected disabilities since August 20, 2002.


CONCLUSIONS OF LAW

1.  For the period prior to January 11, 2010, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, 4.86 (a), Diagnostic Code 6100 (2013).

2.  For the period beginning January 11, 2010 and ending September 18, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 4.86 (a), Diagnostic Code 6100 (2013).

3.  For the period beginning September 19, 2011, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, 4.86 (b), Diagnostic Code 6100 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of TDIU due to service-connected disabilities have been met since August 20, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to a TDIU.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided VCAA notice in an April 2007 letter.  The letter provided some information as to the evidence needed to substantiate entitlement to an increased rating, what evidence the Veteran was responsible for providing and what evidence VA would undertake to obtain.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice in the April 2007 and January 2009 letters.  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the April 2007 letter was sent after the initial adjudication of the claim for an increased rating for hearing loss.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in supplemental statements of the case issued in November 2006, June 2009, August 2010 and May 2013, and in rating decisions issued in August 2010 and May 2013.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records and private treatment records.  Additionally, the Veteran was provided proper VA audiology examinations in March 2002, June 2004, July 2005, August 2007, January 2010, August 2010, and September 2011, to evaluate his bilateral hearing loss.

The Board's August 2009 remand was to afford the Veteran a contemporaneous examination for his bilateral hearing loss.  As noted above, VA audiology examinations were provided in January and August 2010 and September 2011.  The examination reports contain sufficient information to permit the disability to be accurately rated and substantially complied with the remand directives.  There is no evidence or contention that there has been a change in the Veteran's symptoms since the last examinations.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

Analysis

In an August 1969 rating decision, the RO granted service connection for bilateral hearing loss.  A noncompensable evaluation was assigned, effective April 15, 1969.

The Veteran filed his most recent claim for an increased rating in May 2000.

Period Prior to January 11, 2010

The Veteran was afforded a private audiological examination in May 2000.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	45	60	75	80	65.00
Left (db):	30	60	65	70	56.25

Speech audiometry results revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ear.  

The Veteran was afforded a VA audiological examination in March 2002.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	35	70	85	85	68.75
Left (db):	30	60	60	60	52.50

Speech audiometry results revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level IV in the right ear and no more than level II in the left ear.  See 38 C.F.R. § 4.85, Table VI (2013).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

The Veteran was afforded another VA audiological examination in June 2004.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	70	80	75	62.50
Left (db):	25	60	65	70	55.00

Speech audiometry results revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  

When applied to Table VI, the right ear is assigned a Level II hearing impairment and the left ear is assigned a Level I hearing impairment.  See 38 C.F.R. § 4.85, Table VI (2013).  When applied to Table VII, the findings do not result in a compensable disability evaluation.  These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment for the left ear.  However, the findings reflect an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(b).  As noted above, application of Table VI results in the assignment of Level II hearing impairment for the right ear.  Table VIA results in the assignment of Level V hearing impairment for the right ear.  Table VIA results in the higher numeral (V) for the right ear.  When that numeral is increased to Level VI and applied to Table VII, a compensable rating is still not warranted, as the Veteran only had Level I hearing impairment in the left ear.

The Veteran was afforded another VA audiological examination in July 2005.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	30	65	75	80	62.50
Left (db):	30	60	70	65	56.25

Speech audiometry results revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

The Veteran was afforded another VA audiological examination in August 2007.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	35	70	80	75	65.00
Left (db):	40	65	70	65	60.00

Speech audiometry results revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level II in the right and left ears.  
See 38 C.F.R. § 4.85, Table VI (2013).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.

Accordingly, the Board finds that there has been no point, prior to January 11, 2010, when the Veteran's bilateral hearing loss disability met or approximated the criteria for a compensable rating.

Period Beginning January 11, 2010 and ending September 18, 2011

The Veteran was afforded another VA audiological examination on January 11, 2010.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	25	75	85	90	68.75
Left (db):	25	65	75	75	60.00

Speech audiometry results revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  

In an August 2010 rating decision, based on the results from the January 11, 2010 VA examination, the RO granted an increased rating of 10 percent for the service-connected bilateral hearing loss, effective January 11, 2010.

When applied to Table VI, the right and left ears are assigned a Level III hearing impairment.  See 38 C.F.R. § 4.85, Table VI (2013).  When applied to Table VII, the findings do not result in a disability evaluation in excess of 10 percent.  These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment for the left ear.  However, the findings reflect an exceptional pattern of hearing impairment in the right ear under 38 C.F.R. § 4.86(b).  As noted above, application of Table VI results in the assignment of Level III hearing impairment for the right ear.  Table VIA results in the assignment of Level V hearing impairment for the right ear.  Table VIA results in the higher numeral (V) for the right ear.  When that numeral is increased to Level VI and applied to Table VII, a rating in excess of 10 percent is still not warranted, as the Veteran only had Level III hearing impairment in the left ear.

The Veteran was afforded another VA audiological examination in August 2010.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	35	75	85	85	68.75
Left (db):	35	65	70	70	60.00

Speech audiometry results revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level IV in the right and left ears.  
See 38 C.F.R. § 4.85, Table VI (2013).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 10 percent.  

Accordingly, the Board finds that there has been no point, during the period beginning January 11, 2010 and ending September 18, 2011, when the disability met or approximated the criteria for a rating in excess of 10 percent.

Period beginning September 19, 2011

The Veteran was afforded his most recent VA audiological examination on September 19, 2011.  The following audiometric findings were reported:

Hertz (Hz):	1000	2000	3000	4000	Average
Right (db):	50	90	85	85	77.50
Left (db):	60	75	70	70	68.75

Speech audiometry results revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  

In a May 2013 rating decision, based on the results from the September 19, 2011 VA examination, the RO granted an increased rating of 20 percent for the service-connected bilateral hearing loss, effective September 19, 2011.

When applied to Table VI, the right ear is assigned a Level V hearing impairment and the left ear is assigned a Level IV hearing impairment.  See 38 C.F.R. § 4.85, Table VI (2013).  When applied to Table VII, the findings do not result in a disability rating in excess of 20 percent.  These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment for the right ear.  However, the findings reflect an exceptional pattern of hearing impairment in the left ear under 38 C.F.R. § 4.86(a).  As noted above, application of Table VI results in the assignment of Level IV hearing impairment for the left ear.  Table VIA results in the assignment of Level V hearing impairment for the left ear.  Table VIA results in the higher numeral (V) for the left ear.  Applying these values to Table VII, a disability rating in excess of 20 percent is still not warranted, as the Veteran only had Level V hearing impairment in the right ear.  

Accordingly, the Board finds that the Veteran's hearing loss disability does not currently meet or approximate the criteria for a rating in excess of 20 percent and has not at any time during the period beginning September 19, 2011.

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  The Veteran has reported that his hearing loss has significant effects on his occupation and results in hearing difficulty, especially in conversations on the telephone, with females and children, when background noise is present and in groups.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, the rating schedule does contemplate industrial impairment and considerable time lost from work.  38 U.S.C.A. § 1151; 38 C.F.R. § 4.1 (2013).  
With regard to an extraschedular evaluation under 38 C.F.R. § 3.321 (b) (1), the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  With regard to functional impairment, including the Veteran's reports of difficulty hearing in certain situations, as set forth above, his speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  See Martinak, 21 Vet. App. at 455.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all situations.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss and contemplates that hearing loss may be so profound as to result in scores above the numbers on the charts and beyond the range of audiometers (as indicated by the "+" signs in Tables VI and VIA as well as the provisions of 38 C.F.R. § 4.86(a) (2013)).

In support of this finding, the Board notes the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  In the present case, the Board has applied the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment, where indicated.  The Board finds that functional impairment due to hearing loss compounded by difficulty hearing in conversations involving the telephone, with females and children, when background noise is present and in groups are disability pictures that are considered in the current schedular rating criteria.

Furthermore, as discussed below, the Board is granting entitlement to a TDIU based on the Veteran's service-connected disabilities, including his bilateral hearing loss.  

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule and referral for consideration of an extraschedular evaluation is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2013).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is currently service connected for the following disabilities: pes planus, currently evaluated as 50 percent disabling; bilateral sensorineural hearing loss, currently evaluated as 20 percent disabling; tinnitus, currently evaluated as 10 percent disabling; post phlebitis syndrome, left leg, currently evaluated as 10 percent disabling; traumatic arthritis, right index finger, currently evaluated as 10 percent disabling; residuals of excision of ingrown toenail, currently evaluated as noncompensable; hemorrhoids, currently evaluated as noncompensable; and incision and drainage of right index finger, currently evaluated as noncompensable.  The combined disability rating of all the service-connected disabilities is 80 percent, and at least one of his disabilities is rated as 40 percent disabling.  Therefore, he meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).

The record reflects that the Veteran completed high school (twelfth grade).  He has not had any formal education past high school, but he did complete vocational job training and the required courses for his career as an electrician, at which he worked during all of his working life, over 30 years (1967-2000).  He also completed a program in computer science in 1998, which enabled him to install digital traffic light installations in his home state of New York.  The Veteran reportedly stopped working between 1999 and 2000, and is not currently employed.

There are several statements of record from the Veteran, indicating that his service-connected disabilities have made it very difficult for him to work.  There are also several statements from co-workers and family members, attesting to the severity of the Veteran's hearing loss disability.

The Veteran was afforded a VA audiological examination in July 2005, to evaluate his service-connected bilateral hearing loss.  The Veteran was diagnosed after audiological testing with mild to severe sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The examiner noted that the Veteran's hearing loss was corrected with amplification and that any employer would have to provide services under the Americans With Disabilities Act, and opined that any employment he might seek would not be affected by his hearing loss disability.

The Veteran was afforded another VA audiological examination in August 2007.  The examiner noted that the Veteran had been service connected for bilateral hearing loss since 1970, and that he had been successfully employed for over 30 years since that time.  He concluded that with amplification and reasonable accommodations as specified in the Americans With Disabilities Act, his hearing loss alone should not significantly affect his vocational potential.  Therefore, he opined that the Veteran's hearing loss did not affect his ability to obtain and retain employment.

The Veteran was afforded a VA examination in October 2008, to evaluate his service-connected pes planus.  The examiner opined that the Veteran's bilateral foot condition did not preclude him from working as long as the job did not involve prolonged standing or ambulation.

In a July 2006 physician's questionnaire, the Veteran's private physician, C.F., indicated that the Veteran's bilateral foot condition, including flat feet, made it impossible for him to follow a substantially gainful occupation.  

In an August 2008 statement, the Veteran reported that in his last job, he worked as an electrician in high-rise construction, which required him to climb ladders, work on buildings from the ground up, and to do heavy pipe work on ladders and scaffolds.  

In a December 2008 treatment record, Dr. C.F. noted that the Veteran was experiencing burning in both feet and numbness and tingling in the lower extremities.  He concluded that the could not recommend that the Veteran work in he reported job description (electrician), in that he could not stand for longer than 30 minutes, and could not use ladders with any expectation of safety due to numbness/neuropathy.

The Veteran was afforded another VA audiological examination in January 2010.  It was noted that his bilateral hearing loss disability had a significant effect on his occupation.

The Veteran was afforded his most recent VA audiological examination in September 2011, to evaluate his service-connected bilateral hearing loss and tinnitus.  The examiner opined that although the Veteran's hearing loss and tinnitus may impact his ability to converse in a social situation or at the workplace (active or sedentary), in a noisy environment, or while speaking on the telephone, the disabilities would not prevent him from obtaining or maintaining gainful employment.  He did not provide a rationale for his opinion and therefore, the Board finds that the opinion lacks probative value.

The Veteran underwent an individual unemployability assessment in March 2011.  The vocational consultant, who conducted the assessment, opined that even in the absence of his 1999 spinal injury, it is more likely than not that the Veteran's service-connected issues have led to total unemployability.  Specifically, he concluded that the practical day-to-day effects of the Veteran's service-connected bilateral foot disability (foot pain) and tinnitus, render him unable to secure or follow a substantially gainful occupation.  In this regard, he noted that a review of the Veteran's claims file revealed that his service-connected conditions continued to manifest after 1999 and continued to result in significant occupational impairment.  He also noted that no VA examiner opined that the Veteran could return to his former work given his credible, long-standing and debilitating bilateral feet, tinnitus and hearing loss issues.  Rather, at most, the examiners opined that given only his hearing loss, he was not unable to work, which was not an explicit indication that the Veteran was in fact able to sustain any full time, competitive work situation.  The vocational consultant also noted that the Veteran's sleep is seriously compromised by both persistent and severe bilateral foot pain and constant and severe tinnitus.  Consequently, he rarely gets more than five restful hours of sleep per night, and as a result, he is tired and fatigued and unable to concentrate effectively.  To counter this problem, the Veteran is required to take naps during the daytime hours, and on average, only reports napping/sleeping for up to three hours total during the day, taking one-hour naps at random whenever he feels fatigued or unable to maintain normal concentration.  He also noted that the Veteran reported constant (24/7) bilateral foot pain, which varied from 8/10 to 9/10 in severity.  Because the Veteran is unable to determine how bad this pain will be from day to day, he spends much of his time at home.  Finally, the consultant noted that after sitting for about an hour, the Veteran reported that his right foot goes completely numb, requiring him to take a fifteen to thirty minute rest period in order to regain adequate circulation and sensation.  The consultant also noted the Veteran's reports of bilateral ear pain, at a level of 4/10 to 5/10, which is a result of his service-connected tinnitus.

The vocational consultant also opined that the Veteran has been totally unemployable due to his service-connected disabilities as early as August 20, 2002, the effective date of his 50 percent rating for his service-connected pes planus.  He indicated that at that point, the Veteran's pes planus was severe enough, in conjunction with this service-connected tinnitus, to render the Veteran totally unemployable.  He indicated further that he believed the Veteran would have been unable to work at that point even if he had not suffered the 1999 work-related back injury.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities since August 20, 2002.  The evidence of record indicates that the Veteran previously worked as an electrician, but he has not worked in that profession since the year 2000, due to limitations imposed on him as a result of his service-connected disabilities.  Furthermore, he has numerous service-connected disabilities, which together, give him a combined rating of 80 percent, which is indicative of significant impairment of health.  

In reaching this determination, the Board acknowledges the examiners' opinions that the Veteran's service-connected hearing loss and bilateral foot disability alone, do not preclude him from obtaining and maintaining gainful employment.  However, none of those examiners made findings which considered the effect of all of the Veteran's service-connected disabilities together on his employability, as the March 2011 vocational consultant did.  In this regard, the Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board also notes that there is no indication in the evidence of record that the Veteran has any experience or training to perform any type of work other than as an electrician.  The Veteran has a high school education and was trained as an electrician, and only worked as an electrician for over 30 years.  In this regard, the vocational consultant who conducted the March 2011 individual unemployability assessment opined that the Veteran has acquired no transferrable job skills in the course of his work as an electrician, because such work involved specialized training in a specific occupational field-the skills of which are not readily interchangeable to other skilled trades or crafts.  He concluded further that if the Veteran were to re-enter the workforce, he would need to undergo a period of formal retraining and rehabilitation, aimed at a different occupation or field, compatible with his physical limitations.  He opined further that given the length of time he has not worked and the persistence of his service-connected foot disability and tinnitus, his vocational rehabilitation prognosis is completely negative.  See March 2011 Individual Unemployability Assessment.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The critical issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In this case, the evidence reflects that the Veteran's service-connected disabilities, including his bilateral pes planus, and tinnitus, present significant obstacles with respect to the Veteran's employability, essentially rendering him unemployable as defined for VA purposes.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In summary, as it appears that the Veteran's service-connected pes planus, bilateral sensorineural hearing loss, tinnitus, post phlebitis syndrome, left leg, traumatic arthritis, right index finger, residuals of excision of ingrown toenail, hemorrhoids, and incision and drainage of right index finger, together, preclude him from securing or maintaining substantially gainful employment, the criteria for entitlement to a TDIU have been met since August 20, 2002.  Evidence of individual unemployability prior to this date has not been presented.  Accordingly, the TDIU claim is granted, effective August 20, 2002.

						(CONTINUED ON NEXT PAGE)

ORDER


For the period prior to January 11, 2010, an increased (compensable) rating for bilateral hearing loss is denied.

For the period beginning January 11, 2010 and ending September 18, 2011, a rating in excess of 10 percent for bilateral hearing loss is denied.

For the period beginning September 19, 2011, a rating in excess of 20 percent for bilateral hearing loss is denied.

The claim for a TDIU is granted, effective August 20, 2002, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


